Name: 95/264/EC, Euratom, ECSC: Commission Decision of 28 June 1995 adjusting the weightings applicable from 1 May 1993 to the remuneration of officials of the European Communities serving in countries outside the European Union
 Type: Decision
 Subject Matter: executive power and public service;  EU institutions and European civil service;  personnel management and staff remuneration;  monetary economics;  cooperation policy
 Date Published: 1995-07-14

 Avis juridique important|31995D026495/264/EC, Euratom, ECSC: Commission Decision of 28 June 1995 adjusting the weightings applicable from 1 May 1993 to the remuneration of officials of the European Communities serving in countries outside the European Union Official Journal L 163 , 14/07/1995 P. 0038 - 0039COMMISSION DECISION of 28 June 1995 adjusting the weightings applicable from 1 May 1993 to the remuneration of officials of the European Communities serving in countries outside the European Union (95/264/EC, Euratom, ECSC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities,Having regard to the Staff Regulations of the Officials of the European Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 (1), as last amended by Regulation (EC, Euratom, ECSC) No 3161/94 (2), and in particular the second paragraph of Article 13 of Annex X thereto,Whereas pursuant to the first paragraph of Article 13 of Annex X to the Staff Regulations Council Regulation (Euratom, ECSC, EC) No 2403/94 (3) laid down the weightings to be applied from 1 January 1993 to the remuneration of officials serving in countries outside the Community payable in the currency of their country of employment;Whereas the Commission has made a number of adjustments to these weightings in recent months, pursuant to the second paragraph of Article 13 of Annex X to the Staff Regulations (4);Whereas, some of these weightings should be adjusted with effect from 1 May 1993 given that the statistics available to the Commission show that in certain countries outside the Community the variation in the cost of living measured on the basis of the weighting and the corresponding exchange rate has exceeded 5 % since weightings were last laid down,DECIDES:Sole Article With effect from 1 May 1993 the weightings applicable to the remuneration of officials serving in countries outside the Community payable in the currency of their country of employment are adjusted as shown in the Annex.The exchange rates for the payment of such remuneration shall be those used for implementation of the budget of the European Communities during the month preceding the date on which this Decision takes effect, namely April 1993.Done at Brussels, 28 June 1995.For the CommissionHans VAN DEN BROEKMember of the Commission(1) OJ No L 56, 4. 3. 1968, p. 1.(2) OJ No L 335, 23. 12. 1994, p. 1.(3) OJ No L 257, 5. 10. 1994, p. 1.(4) OJ No L 228, 9. 9. 1993, pp. 39 to 48.ANNEX >TABLE>